Citation Nr: 0714265	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  01-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ulcer disease.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cardiovascular disease.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Dennis Galarowicz, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1998 decision of the Department of Veterans Affairs 
(VA) Little Rock, Arkansas Regional Office (RO).  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
November 1998.  

In August 2001, the Board (1) determined that new and 
material evidence had not been submitted to reopen claims for 
entitlement to service connection for schizophrenia, ulcer 
disease, a back condition and cardiovascular disease, and (2) 
remanded the issues of service connection for bilateral foot 
and eye disabilities for further adjudication.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2001, the Court granted a joint 
motion for remand and vacated and remanded that portion of 
the Board's decision that determined that new and material 
evidence had not been submitted to reopen claims for 
entitlement to service connection for schizophrenia, ulcer 
disease, a back condition and cardiovascular disease.

This appeal also arises from an April 2001 RO decision that 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran disagreed and perfected an 
appeal.

In June 2003, the Board remanded the claim for a video-
conference hearing, as requested by the veteran.  By letter 
dated in January 2004, the RO informed the veteran of the 
date, time, and place of the hearing.  He failed to report.

In June 2004, the Board remanded the claim for additional 
development, pursuant to the Court's order.  After completion 
of the requested development, the RO issued an August 2006 
supplemental statement of the case and returned the case to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection for psychiatric disability, back 
disability, as well as for ulcer disease was originally 
denied in a March 1976 rating decision; the veteran did not 
file a timely appeal following proper notification of the 
denial of these benefits.

2.  The status with respect to these claims was upheld in a 
Board decision, dated in April 1996.

3.  Service connection was originally denied for 
cardiovascular disease in a September 1990 rating decision, 
and this determination was upheld in the April 1996 Board 
decision.

4.  The veteran attempted to reopen his claims for service 
connection for schizophrenia, ulcer disease, back disability 
and cardiovascular disease in 1996.

5.  The evidence with respect to the claims of service 
connection for ulcer disease, back disability and 
cardiovascular disease, received into the record since the 
1996 Board decision consists of reports of outpatient 
treatment dated from 1992 and a transcript of the November 
1998 RO hearing; this evidence is cumulative in nature and 
when viewed in the context of all the evidence is not so 
significant that it must be considered in order in order to 
fairly decide the merits of these claims.

6.  The evidence with respect to the claim of service 
connection for a psychiatric disorder, received into the 
record since the 1996 Board decision consists of reports or 
outpatient treatment dated from 1992, a transcript of the 
November 1998 RO hearing, a private psychiatric evaluation 
report dated March 2004 and a VA examination report dated 
July 2005; this evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The medical evidence of record does not establish that 
the veteran's schizophrenia, or any other psychiatric 
disorder, if any, was first manifest during service, or 
within a year after discharge from service, or that it is 
related to any disease or injury incurred in or aggravated by 
service.  

8.  The medical evidence or record does not establish that 
the veteran has a current bilateral foot disability that is 
of service origin.  

9.  The medical evidence of record does not establish that 
the veteran has a current eye disorder that is of service 
origin.  

10.  Service connection is not in effect for any 
disabilities; and the medical evidence reflects that the 
veteran is unemployable due to non-service-connected 
disabilities.  




CONCLUSIONS OF LAW

1.  The April 1996 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  New and material evidence has not been received since the 
Board's April 1996 decision with respect to the claims of 
service connection for a back disability, ulcer disease and 
cardiovascular disease; thus, those claims are not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  New and material has been received since the Board's 
April 1996 rating decision with respect to the claim of 
service connection for a psychiatric disorder, thus, that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).

4.  A psychiatric disorder, including schizophrenia, was not 
incurred in or aggravated by the veteran's active military 
service, nor may it be presumed to have occurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2006).  

5.  Neither a bilateral foot disorder nor an eye disability 
was incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. § § 1110, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).  

6.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done, in particular because 
these duty-to-assist laws and regulations were not made 
effective until November 2000, long after the initial 
unfavorable 1998 RO decision.  However, as discussed below, 
the Board finds that the duty-to-assist notification provided 
to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

At the outset, the Board notes that the case was remanded to 
the RO in June 2004 specifically to provide the AOJ with an 
opportunity to provide adequate assistance and notification 
with regard to the veteran's claims.  Moreover, the Board 
notes that the veteran's claims of service connection for an 
eye disability and a foot disability were readjudicated on 
the merits in June 2002, in light of the Veterans Claims 
Assistance Act (VCAA).

In October 2001 and July 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of June 2002 and 
August 2006 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore find that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the SSOCs contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

During the pendency of this appeal, the Court, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), addressed directives 
consistent with the Veterans Claims Assistance Act (VCAA) 
with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes the type of evidence that 
describes the bases for the denial in the prior decision and 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the veteran has been 
provided specific information of what constitutes new and 
material evidence to reopen his claims in prior Board 
decisions.  These decisions have clearly explained what the 
evidence must show to both reopen the claim and to establish 
entitlement to service connection in this appeal.  In 
addition, the prior Board decisions have explained what 
evidence is needed to the cure the evidentiary defects 
specific to these claims.  Moreover, the July 2004 duty-to-
assist letter also provided the veteran with notice of what 
constituted new and material evidence in this case, as well 
as what must be shown to establish service connection.  Thus, 
the Board finds that compliance with the holding in Kent is 
adequate in this case.  

Further, any notice error was not prejudicial because the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to substantiate his 
claims.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(holding that counsel's actions and communications to VA are 
factors to consider when determining whether a claimant had a 
meaningful opportunity to effectively participate in the 
processing of his claim).  

Significantly, as can be gleaned from the record, appellate 
counsel has been representing the appellant since September 
2002.  The Board is also convinced that the appellant, 
through his counsel, demonstrated actual knowledge of the 
information and evidence necessary to establish entitlement 
to an earlier effective date.  These matters were remanded by 
the Board in June 2004 for additional development and 
compliance with the VCAA, and were subsequently readjudicated 
by the RO in the August 2006 supplemental statement of the 
case.  Therefore, because the record demonstrates that the 
appellant, through his counsel, was aware of the information 
and evidence necessary to establish his claims on appeal, the 
Board concludes that the appellant was afforded a meaningful 
opportunity to effectively participate in the adjudication of 
his claims.  Hence, the Board concludes that he was not 
prejudiced by any failure to satisfy the duty to notify prior 
to the initial adjudication.  See Dalton v. Nicholson, 21 
Vet. App. 23, 29 -31 (2007).

II.  New and Material Evidence

Service connection was originally denied for a nervous 
condition diagnosed as schizophrenia, a stomach condition 
diagnosed as duodenal ulcer disease, and a back condition in 
a rating decision dated in March 1976.  The veteran did not 
file a timely appeal after he was notified of those 
determinations.

The veteran attempted to reopen the claim for service 
connection in January 1985; however, the denial status with 
respect to back and ulcer conditions was confirmed and 
continued in a February 1985 rating decision.  The Board 
upheld that rating decision in its decision dated in October 
1986.

The veteran attempted to reopen his claim in 1989.  In a 
September 1990 rating decision, the originating agency found 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for a 
back disability.  Likewise, service connection was denied for 
a heart condition in the same rating decision.  In a 
subsequent rating, dated in November 1990, the RO found that 
new and material evidence had not been received to reopen the 
claim for service connection for a nervous condition.  The 
veteran appealed these determinations to the Board, which in 
August 1993 remanded the claims to the RO for additional 
development.

In an April 1996 decision, the Board reached the following 
findings of fact:

1.  In March 1976, a VA rating decision 
denied service connection for psychiatric 
disability and ulcer disease; a notice of 
disagreement was not received within one 
year of notice of that decision.

2.  The additional evidence received 
since the unappealed March 1976 rating 
denial of service connection for 
psychiatric disability and ulcer disease 
is, with respect to each disability, in 
part, duplicative of that previously of 
record and is, with respect to each 
disability, in its entirety insufficient, 
when viewed in the context of the 
evidence previously of record, to 
establish a reasonable possibility of a 
different outcome.

3.  In March 1976, a VA rating decision 
denied service connection for back 
disability; a notice of disagreement was 
not received within one year of notice of 
that decision.

4.  The additional evidence received 
since the unappealed March 1976 rating 
denial of service connection for back 
disability is insufficient, when viewed 
in the context of the evidence previously 
of record, to establish a reasonable 
possibility of a different outcome.

. . . .

7.  The claim for service connection for 
cardiovascular disease is not plausible.

On these bases, the Board concluded that new and material 
evidence had not been received since the unappealed March 
1976 rating decision which was sufficient to reopen the 
issues of service connection for a psychiatric disability, 
ulcer disease, and a back disability.  As such, those claims 
were not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1995); 38 C.F.R. § 3.156(a) (1995).  The claim for service 
connection for cardiovascular disease was found to be not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1995).

The veteran attempted to reopen his claims for service 
connection for schizophrenia, heart disease, duodenal ulcer 
disease and a back disorder in August 1997.  By a June 1998 
rating decision, the denial status was confirmed and 
continued with respect to these claims, as it was determined 
that new and material evidence had not been received to 
reopen the claims of entitlement to service connection.  By 
the same rating decision, service connection was denied for a 
foot injury and an eye injury.

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the April 1996 Board decision that would serve 
to reopen his previously denied claims of service connection 
for a psychiatric disorder, ulcer disease, a back disorder 
and cardiovascular disease. 

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended during the course 
of this appeal.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).)  The veteran's current application to reopen the 
claim of service connection, were received prior to that 
date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record did not show any relationship between the 
veteran's claimed disabilities and active military service.  
The Board's April 1996 Board decision is final.  38 U.S.C.A. 
§ 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  The evidence received into the record since 
the April 1996 Board decision consists of reports of VA 
outpatient treatment dated from 1992, reports of private 
outpatient treatment from 1996, the transcript of the 
November 1998 RO hearing, a March 2004 private psychiatric 
evaluation report and a VA examination report dated July 
2005.  This evidence is new inasmuch as it was not previously 
of record.  

Back, Ulcer, and Cardiovascular Disease Claims

Although the evidence added to the record since the Board's 
April 1996 decision is new, it is not material.  The medical 
evidence is either cumulative in nature as it shows ongoing 
evaluation and treatment for the stomach, cardiovascular, and 
back disabilities, or it does not relate to those 
disabilities at all.  No association to the veteran's active 
service is indicated, or even suggested.  Moreover, testimony 
provided at the November 1998 RO hearing reiterates the same 
allegations that were considered and rejected in the previous 
denials of service connection.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).

The additional evidence is not new and material because it 
does not include any competent evidence that cures the prior 
evidentiary defect.  Rather, the evidence is either 
cumulative, redundant, or it duplicates evidence previously 
of record.  It does not have any bearing on whether the 
veteran's claimed disabilities were incurred in service.  In 
other words, the additional evidence added to the record does 
not provide any medical basis to relate the veteran's current 
back, ulcer and cardiovascular disease, if found, to service.  
Rather, the evidence added to the record shows that the 
veteran currently complains of these ailments, and he asserts 
they began during service.  This evidence does not have any 
bearing on a nexus between any current back, ulcer and 
cardiovascular disease, and service.  In addition to the 
evidence being duplicative, the veteran's lay statements as 
to diagnosis or causation may not comprise material evidence.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

In sum, the evidence received since the April 1996 Board 
decision, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claims for 
service connection for a back, ulcer, and cardiovascular 
disabilities.  It cannot be said that any of this evidence 
received since April 1996 contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's back disorder, ulcer disease, or cardiovascular 
disease.  In view of the foregoing, the Board finds that no 
new and material evidence has been received to reopen the 
claims for service connection for a back disability, ulcer 
disease, or cardiovascular disease.

Evidence submitted since the Board's April 1996 decision, 
with regard to the claims of service connection for a back 
disability, ulcer disease, and cardiovascular disease, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  Thus, the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156 
(2001).

Psychiatric (schizophrenia) Claim

The Board finds that the new evidence submitted since the 
April 1996 Board decision is new and material with respect to 
the issue of service connection for a psychiatric disorder.  
As noted above, the additional evidence of record consists of 
a private psychiatric evaluation report from March 2004 and a 
VA psychiatric examination July 2005.  In essence, these 
examinations addressed whether there was any relationship 
between the veteran's psychiatric disorder and service, based 
upon the veteran's claims file and his self-reported history.  
In other words, these examination reports addressed the 
possible onset date of the veteran's current schizophrenia.  
Thus, the additional evidence is new and material.  It 
includes competent evidence that cures the prior evidentiary 
defect.  In other words, it raises a possibility that the 
veteran's schizophrenia may have had it's onset during 
service, presuming the credibility of the veteran's 
assertions, which is required by Justus, supra.

Thus, evidence submitted since the Board's April 1996 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

New and material evidence has been received since the Board's 
1996 decision; thus, the claim of service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Psychiatric Disability (schizophrenia)

Although the RO did not "reopen" the previously denied 
claim of service connection for a psychiatric disorder, 
additional development was undertaken based on the current 
duties to notify and assist the veteran, as well as the 
submission of additional relevant private evidence.  In this 
regard, the RO reviewed the additional evidence added to the 
record and issued a supplemental statement of the case in 
August 2006.  Regardless of the RO's actions, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board reopens the 
claim, as noted herein above; however, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the claim of service connection 
for a psychiatric disorder, based on the evidence in its 
entirety, a decision by the Board on the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disability at this juncture is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has consistently asserted that his current 
psychiatric disorder of schizophrenia began during active 
military service.  In support of his claim, the veteran 
refers to a particular service medical record from March 1972 
which reveals that the veteran tested positive for 
barbiturates.  There is no reference in this particular 
service medical record to a psychiatric disorder.  As noted 
in prior decisions, the service medical records are 
completely negative for any complaints, findings, or 
diagnosis of a psychiatric disorder, including schizophrenia.  

A May 1975 treatment report from Henry Ford Hospital reflects 
that the veteran had seen a psychiatrist while in service in 
1972; however, there is no corroborating evidence to suggest 
that any such meeting ever took place.  

A VA report of hospitalization from June 1975 to August 1975 
notes a provision diagnosis of schizophrenia.  The report 
reveals that the veteran became upset at work and heard 
voices.  Treatment included medication to alleviate his 
admission symptomatology, and the final diagnosis was 
schizophrenia.  

Treatment records from the 1980's note diagnoses of 
schizophrenia.  A January 1986 private psychological report 
notes that the veteran presented with symptoms of 
disorientation and confusion associated with an underlying 
psychiatric disorder which had been diagnosed as chronic and 
undifferentiated schizophrenia.  Intellect at the time of the 
examination was within the mildly retarded range.  The 
examiner concluded that the etiology of the veteran's 
problems were not clear; however, it was certain that he was 
disabled.  A January 1988 VA outpatient report notes the 
veteran's reported history that he had assaulted a woman in 
service and that he related experiencing auditory 
hallucinations since service.  

At a personal hearing at the RO in March 1991, the veteran 
testified that he was treated at the mental hygiene clinic at 
Fort Ord, California in 1972 in the aftermath of his reported 
arrest for slapping a woman off base, after which, he began 
hearing voices and felt he had lost his mind.  The veteran 
further testified that he had been found not guilty at a 
civilian trial.  The claims file includes an April 1991 
statement from a county municipal court in California 
revealing that a trial had been held in 1973 in a case 
brought by the State against the veteran, but the court file 
had been since destroyed.  

A June 1993 outpatient VA treatment record notes the 
veteran's assertions regarding an episode in service in which 
the veteran was harassed by a noncommissioned officer in the 
mess hall.  The impression was adjustment disorder.  

Other records from the 1990's note ongoing treatment for 
schizophrenia.  

At a personal hearing at the RO in November 1998, the veteran 
testified that he was not diagnosed with schizophrenia prior 
to 1975, and that he did not experience symptoms associated 
with the schizophrenia, such as delusions, paranoia or 
hearing voices, prior to 1975.  

A VA examination in May 1999 notes a diagnosis of 
schizophrenia.  

A March 2004 private report of a psychological evaluation 
noted that the veteran's vocabulary and inconsistencies in 
his report of background information (the examiner noted that 
the dates and years claimed working were not consistent) was 
suggestive of rather poor intellectual ability and poor 
memory.  The veteran was not deemed to be a reliable 
historian, as he was unable to provide accurate times and 
dates for his background.  The veteran reported that he 
"went mentally insane" while in military service.  The 
veteran stated that his "breakdown" occurred during a time 
when his unit had been deployed to a remote post in 
California, and that the mission for his unit had to do with 
"experiments."  He also indicated some kind of legal 
problem that stemmed from his allegedly having "slapped a 
woman who I thought was my friend."  He said that he was 
arrested for it and that he was found not guilty due to 
mental problems.  The veteran also reported that in response 
to his mental health symptoms, he had gone to the base mental 
health unit requesting psychiatric help, but received none.  

After a review of the veteran's medical records, the examiner 
determined that the veteran suffered from two chronic mental 
conditions, namely schizophrenia and mental retardation.  As 
to the question of the onset of his schizophrenia, the 
examiner first noted that the factor that would shed light on 
the question was the veteran's self-report of having been 
charged with assaulting a woman during the time he was in the 
military.  Given the veteran's subsequent diagnosis and 
treatment for schizophrenia, to the extent that his report of 
the criminal charge and finding of not guilty while he was on 
active duty was true, the examiner opined that to that extent 
it seemed highly likely that his schizophrenia was present 
(and probably had its onset) during military service.  The 
examiner also opined that it was highly unlikely that another 
transitory and/or unrelated condition accounted for his being 
found not guilty as a result of serious mental impairment.  

In light of the aforementioned opinion, the veteran was 
afforded a VA examination in July 2005.  The examiner 
reviewed the veteran's claims file, and indicated that 
examination of the veteran was rather difficult because he 
was a very limited historian.  The veteran's insight was 
limited and his judgment was considered impaired.  The 
diagnosis was chronic schizophrenia, paranoid type.  In 
reviewing the claims file, the examiner indicated that the 
veteran quite clearly met the criteria for diagnosis of 
schizophrenia, most likely the paranoid type.  The examiner 
indicated that the veteran was very limited in what he was 
able to report; however, he was adamant that his 
schizophrenia had begun while in the military.  The examiner 
noted, however, that he could find no way of documenting the 
date of onset of the schizophrenia, in part, given the 
medical evidence of record which shows the first diagnosis of 
schizophrenia in 1975 with no suggestion of any onset date 
related to military service.  The examiner indicated that 
there was no way for him to opine as to a date of onset of 
the schizophrenia without resorting to speculation.  

Thus, in sum, the evidence in this case reveals that the 
veteran was first diagnosed with schizophrenia in 1975.  At 
his personal hearing, the veteran testified that he did not 
experience symptoms of delusions, paranoia and/or hearing 
voices until 1975, although he has reported to various 
doctors that he "lost his mind" in service.  Additionally, 
the veteran has consistently refers to an alleged incident in 
service of slapping a woman and going to trial, but being 
found not guilty because of his mental condition.  The 
private examiner in March 2004 opined that if the veteran's 
story were true, it was possible that his schizophrenia began 
during service.  

As noted previously, there is no objective evidence to 
support the veteran's assertions.  While the evidence of 
record suggests that the veteran stood trial in a California 
state court in 1972, there is no way to corroborate the 
veteran's assertions regarding the trial, as that evidence 
has been destroyed.  Moreover, various medical examiners have 
noted that the veteran is a poor historian.  In light of the 
foregoing, the Board finds that the private doctor's opinion 
of March 2004 lacks probative value. It is based on the 
veteran's self-reported history and that history is neither 
corroborated by the evidence of record nor is it necessarily 
accurate, given his mental state.  Although the veteran 
reported to the examiner that he had suffered from 
schizophrenia in service, there is no independent medical 
opinion definitively providing the date of onset and/or 
etiology of the veteran's schizophrenia.  Rather, the 
veteran's own rendition of his history was merely recorded 
without any supplementary independent medical opinion 
regarding the accuracy of that history.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute medical evidence of the required nexus.  LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  The recorded 
histories in the medical reports, therefore, do not 
constitute competent evidence of a nexus between the 
veteran's current schizophrenia and service.

Moreover, the VA examiner in July 2005 specifically noted, 
after a review of the claims file, that a determination of 
the onset date of the veteran's schizophrenia would be based 
on nothing more than speculation.  There is no opinion to the 
contrary.  
 
The Board notes that the veteran was found to be an 
unreliable historian as a result of his diagnosed 
schizophrenia in the March 2004 private psychological report 
and the July 2005 VA examination report.  As a result, the 
Board finds that the veteran's contentions that he developed 
a psychiatric disorder during service are not credible 
because his ability to recall events over 30 years ago is not 
reliable.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-
433 (2006).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for schizophrenia.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

Bilateral Foot Disability

At his personal hearing in November 1998, the veteran 
testified that he injured his left heel in June 1971.  The 
veteran's attorney at that time, noted the record which 
mentions that the veteran was treated at an Army Hospital in 
Fort Knox in June 1971.  The veteran testified that he did 
not seek additional treatment for the left foot during 
service, and that he ultimately fractured his foot in 1979.  

At a January 2005 VA examination of the feet, the veteran 
gave a very distracted rambling history, first reporting that 
he bruised his right posterior heel while in service .  Then, 
he added that he fractured his foot in 1979 and that it hurt 
in cold weather.  Then during the examination, the veteran 
reported that his feet sweat and he had calluses.  
Examination of the feet revealed a couple of calluses, one 
under the right third metatarsal head, and a thin callus 
under the left second metatarsal head.  Neither were 
particularly tender.  The veteran had powder all over his 
feet and between his toes.  He claimed that he had moisture 
between the toes, but that was not noted and the powder was 
not caked in the manner that would suggest moisture.  There 
were some signs of tinea, but no active blisters or other 
skin changes.  There was no abnormal weight bearing or gain, 
and no deformities.  Although the examiner noted low medial 
arches, there were no secondary findings of healed valgus or 
medial bulging, and there was no palpable pain.  Other than 
some mild tinea pedis and the aforementioned calluses, the 
examiner found no abnormalities.  There were no residuals 
from the bruise that he had allegedly suffered during 
service.  His subjective complaints were not validated by any 
physical findings.  

In sum, the veteran asserts that he bruised his heel during 
service; however, there are no objective findings to support 
the veteran's assertions.  In fact, there is no residual 
associated with the alleged in-service injury.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Under 38 
U.S.C.A. § 1110, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As noted previously, given the medical findings that the 
veteran is an unreliable historian due to his diagnosed 
schizophrenia, the Board finds that the veteran's contentions 
that he developed a bilateral foot disorder during service 
are not credible.  See Coburn, 19 Vet. App. 432-433.

In this case, there is no medical evidence establishing a 
current foot disorder for which service connection may be 
established as no injury was shown in service and no 
residuals of an alleged foot injury are shown on examination.  
Moreover, the evidence does not establish that any current 
foot condition, such as the mild tinea pedis noted on 
examination, had its onset during service.  Thus, the 
preponderance of the evidence is against a finding service 
connection and the claim must be denied. 

Eye Disability

At a personal hearing in November 1998, the veteran testified 
that he injured his right eye during basic training.  

An April 1999 VA eye examination notes visual acuity of 20/50 
in both eyes, with best corrected vision of 20/20 in each 
eye.  There was no apparent eye pathology.  

A September 2005 VA eye examination notes uncorrected vision 
in the right eye of 20/400 and 20/200 in the left eye, 
although the examiner noted that the veteran was very 
inconsistent.  Best corrected vision was 20/25 in the right 
eye and 20/30 in the left eye.  The diagnosis was refractive 
error.  

A June 2006 VA eye examination notes uncorrected vision of 
20/200 in both eyes, with corrected vision to 20/20-1 in the 
right eye and 20/20 in the left eye.  The diagnosis was 
myopia.  

In sum, the medical evidence of record is negative for a 
finding of an eye injury in service or any resultant current 
disability.  Although the veteran does have an impaired 
visual acuity, refractive error of the eyes is not considered 
a disability for purposes of service connection.  For 
purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and not disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).

There is no evidence of record, other than the appellant's 
contentions, that he has a current eye disorder that is 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Furthermore, a claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Under 38 
U.S.C.A. § 1110, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As noted previously, given the medical findings that the 
veteran is an unreliable historian due to his diagnosed 
schizophrenia, the Board finds that the veteran's contentions 
that he developed an eye disorder during service are not 
credible.  See Coburn, 19 Vet. App. 432-433.

In this case, there is no medical evidence establishing a 
current eye disorder for which service connection may be 
established.  Thus, the preponderance of the evidence is 
against a finding service connection and the claim must be 
denied. 

IV.  TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2006).

In this case, service connection is not currently in effect 
for any disability.  Thus, the combined disability evaluation 
is 0 percent and the veteran does not meet the schedular 
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a) (2006).  Extra-schedular 
consideration is not necessary at this time because the fact 
that service connection is not in effect for any disabilities 
is dispositive of this claim.  The claim of entitlement to a 
TDIU is denied as a matter of law.  In a case such as this 
one, where the law and not the evidence is dispositive, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The application to reopen the claims of service connection 
for a back disability, ulcer disease, and cardiovascular 
disease is denied.  

The claim of service connection for a psychiatric disability 
is reopened; service connection for a psychiatric disability 
is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for an eye disability is denied.  

Entitlement to a TDIU is not established.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


